                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 1 of 10 Page ID #:1



                                                                                    1 Farah Tabibkhoei (SBN 266312)

                                                                                    2 REED SMITH LLP
                                                                                        355 S. Grand. Ave. Suite 2900
                                                                                    3 Los Angeles, CA 90071

                                                                                    4 Telephone: (213) 457-8219
                                                                                        Fax: (213) 457-8080
                                                                                    5 Email: FTabibkhoei@reedsmith.com

                                                                                    6
                                                                                        James C. Pistorino (SBN 226496)
                                                                                    7 PARRISH LAW OFFICES

                                                                                    8 224 Lexington Dr.
                                                                                        Menlo Park, CA 94025-2910
                                                                                    9 Telephone: (650) 400-0043

                                                                                   10 Email: james@dparrishlaw.com
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Attorneys for Plaintiff Linda Pehoviack

                                                                                   12                     IN THE UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                   14
                                                                                        LINDA PEHOVIACK, an individual,         Case No. _________
                                                                                   15

                                                                                   16
                                                                                                           Plaintiff,
                                                                                   17

                                                                                   18         v.
                                                                                   19   ALEX AZAR, in his capacity as
                                                                                   20   Secretary of the UNITED STATES
                                                                                        DEPARTMENT OF HEALTH AND
                                                                                   21   HUMAN SERVICES,
                                                                                   22
                                                                                                           Defendant.
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                          COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 2 of 10 Page ID #:2



                                                                                    1        Plaintiff Linda Pehoviack brings this action against Defendant Alex Azar, in his
                                                                                    2 official capacity as Secretary of the United States Department of Health and Human

                                                                                    3 Services (hereinafter, “the Secretary”), to obtain injunctive relief for violation of federal

                                                                                    4 law. Plaintiff makes the following allegations based on the investigation of counsel,

                                                                                    5 information and belief, and on personal knowledge.

                                                                                    6                                       I.   SUMMARY
                                                                                    7        1.     This case presents a simple question: is the Secretary bound by the
                                                                                    8 Supreme Court’s decisions in U.S. v. Stauffer Chem. Co., 464 U.S. 165 (1984) and

                                                                                    9 Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104 (1991) such that collateral

                                                                                   10 estoppel can apply against the Secretary where the Secretary has previously litigated,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 and lost, an issue against the same party?

                                                                                   12        2.     Likewise, having previously determined multiple times that coverage of a
REED SMITH LLP




                                                                                   13 medical device to treat Plaintiff’s extremely lethal form of brain cancer was appropriate,

                                                                                   14 is it arbitrary and capricious for the Secretary to decide otherwise when the facts and/or

                                                                                   15 circumstances have not changed?

                                                                                   16        3.     In the case at issue here, the Secretary asserts that his regulations (rather
                                                                                   17 than the directives of the Supreme Court) preclude collateral estoppel and that month-

                                                                                   18 to-month differing decisions (where the facts and/or circumstances have not changed)

                                                                                   19 on Plaintiff’s life-saving care are not arbitrary and capricious. Plaintiff assert that those

                                                                                   20 positions are wholly without merit.

                                                                                   21        4.     Tragically, Plaintiff is suffering from a particularly deadly form of brain
                                                                                   22 cancer, glioblastoma (GBM)1, and she is seeking coverage for life-extending treatment.

                                                                                   23 In a particularly cruel twist, on a month-to-month basis, the Secretary is forcing the

                                                                                   24 Plaintiff to repeatedly prove that she is entitled to the treatment and the Secretary’s

                                                                                   25 decisions differ with no predictable pattern. Thus, the Secretary is playing a game of

                                                                                   26

                                                                                   27   1
                                                                                       Former Senators Edward Kennedy and John McCain also suffered, and died from, this kind of
                                                                                   28 cancer.
                                                                                                                                -2–
                                                                                                                            COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 3 of 10 Page ID #:3



                                                                                    1 chance with the Plaintiff’s life – maybe this month she will get life-saving treatment –

                                                                                    2 maybe she won’t.

                                                                                    3                                   II. JURISDICTION
                                                                                    4        5.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §§ 405(g)
                                                                                    5 and 1395ff. Plaintiff is filing suit after a final decision of the Medicare Appeals Council

                                                                                    6 (acting on behalf of the Secretary) denying coverage of Ms. Pehoviack’s Medicare

                                                                                    7 claim (and, therefore, has exhausted her administrative remedies), the amount-in-

                                                                                    8 controversy    is   more   than    $1,630   (42   U.S.C.    §§   1395ff(b)(1)(E)(i)    and
                                                                                    9 1395ff(b)(1)(E)(iii)), and this suit was filed within 60 days of the Secretary’s final

                                                                                   10 decision. See 42 C.F.R. § 405.1016(f).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        6.     Venue is proper in this district pursuant to 42 U.S.C. § 405(g).
                                                                                   12                                      III. PARTIES
REED SMITH LLP




                                                                                   13        7.     Plaintiff Linda Pehoviack is an individual and a resident of the County of
                                                                                   14 Orange of the State of California. Ms. Pehoviack is eligible for Medicare on the basis

                                                                                   15 of age (or disability) as previously determined by the Secretary.

                                                                                   16        8.     Defendant Alex Azar is sued in his official capacity as the Secretary of
                                                                                   17 Health and Human Services.

                                                                                   18                             IV. LEGAL BACKGROUND
                                                                                   19        9.     Of course, the doctrine of mutual collateral estoppel applies to the
                                                                                   20 government and may bar the government from re-litigating facts/issues the government

                                                                                   21 previously litigated and lost. See U.S. v. Stauffer Chem. Co., 464 U.S. 165 (1984).

                                                                                   22        10.    Moreover, collateral estoppel may be based not only on litigation in federal
                                                                                   23 or state courts but also on proceedings before an agency, when the agency is acting in

                                                                                   24 a judicial capacity. In Astoria Federal Sav. & Loan Ass’n v. Solimino, 501 U.S. 104,

                                                                                   25 107-08 (1991), the Supreme Court held that:

                                                                                   26        We have long favored application of the common-law doctrines of
                                                                                   27
                                                                                             collateral estoppel (as to issues) and res judicata (as to claims) to those
                                                                                             determinations of administrative bodies that have attained finality. When
                                                                                   28
                                                                                                                                -3–
                                                                                                                             COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 4 of 10 Page ID #:4



                                                                                    1        an administrative agency is acting in a judicial capacity and resolves
                                                                                    2        disputed issues of fact properly before it which the parties have had an
                                                                                             adequate opportunity to litigate, the courts have not hesitated to apply res
                                                                                    3        judicata to enforce repose. Such repose is justified on the sound and
                                                                                    4        obvious principle of judicial policy that a losing litigant deserves no
                                                                                             rematch after a defeat fairly suffered, in adversarial proceedings, on an
                                                                                    5        issue identical in substance to the one he subsequently seeks to raise. To
                                                                                    6        hold otherwise would, as a general matter, impose unjustifiably upon those
                                                                                             who have already shouldered their burdens, and drain the resources of an
                                                                                    7        adjudicatory system with disputes resisting resolution. The principle holds
                                                                                    8        true when a court has resolved an issue, and should do so equally when the
                                                                                             issue has been decided by an administrative agency, be it state or federal,
                                                                                    9        which acts in a judicial capacity.
                                                                                   10
                                                                                             11.   The application of collateral estoppel to agency determinations (even
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 against agencies) has been affirmed in numerous cases. See, e.g., Brewster v. Barnhart,
REED SMITH LLP




                                                                                   13 145 Fed.App’x. 542 (6th Cir. 2005) (SSA ALJ bound by prior work determination).

                                                                                   14        12.   Beyond the application of collateral estoppel and the arbitrary and

                                                                                   15 capricious standard, Plaintiff also asserts that the simple denial of coverage is not

                                                                                   16 supported by substantial evidence, is arbitrary and capricious, and is contrary to law,

                                                                                   17 etc.

                                                                                   18                           V. FACTUAL BACKGROUND

                                                                                   19        A. Tumor Treatment Field Therapy (TTFT)

                                                                                   20        13.   Glioblastoma multiforme (GBM) is an unusually deadly type of brain

                                                                                   21 cancer. Without treatment, survival is typically three months. Even with traditional

                                                                                   22 forms of treatment, the survival rate at two years after treatment is ~31%, while at five

                                                                                   23 years, only ~5% of patients are living.

                                                                                   24        14.   More recently, treating GBM using alternating electric fields has been

                                                                                   25 developed. This is known as tumor treatment field therapy (TTFT). Alternating electric

                                                                                   26 fields interfere with tumor cell replication and have been shown to dramatically increase

                                                                                   27 the period during which the GBM does not progress, as well as overall survival rates.

                                                                                   28
                                                                                                                               -4–
                                                                                                                            COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 5 of 10 Page ID #:5



                                                                                    1 Indeed, TTFT has proven so effective that, in late 2014, a randomized clinical trial of

                                                                                    2 TTFT was suspended because it would have been unethical to withhold TTFT treatment

                                                                                    3 from the control group.2

                                                                                    4          15.    In ground-breaking papers published in the Journal of the American
                                                                                    5 Medical Association (JAMA)3 in 2015 and 2017, TTFT was shown to increase the two-

                                                                                    6 year survival rate by more than 38% and to nearly triple the five-year survival rate.4

                                                                                    7          16.    As reported, TTFT was the first significant advance in treating GBM in
                                                                                    8 more than a decade. TTFT has become the standard of care for treating GBM and

                                                                                    9 essentially all private insurers cover TTFT. TTFT saves and/or extends GBM patients’

                                                                                   10 lives, in some instances, by years. Between January 2016 and December 2018, at least
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 93 scientific papers were published demonstrating the effectiveness of TTFT. It is given

                                                                                   12 a level one recommendation in the National Comprehensive Cancer Network (NCCN)
REED SMITH LLP




                                                                                   13 guidelines, i.e., there is consensus, among the experts, based on a high level of evidence,

                                                                                   14 that TTFT is a recommended intervention.

                                                                                   15

                                                                                   16
                                                                                        2
                                                                                        In much scientific research, study participants are randomly assigned to “control” and “test”
                                                                                   17 groups. The “control” group does not receive the treatment being tested. In contrast, the “test”
                                                                                      group does. Proceeding in this way facilitates the determination of which effects, if any, are the
                                                                                   18 result of the tested treatment as opposed to normal variation among the study participants. During

                                                                                   19 the course of a study, interim results are frequently measured to determine whether the study is
                                                                                      proceeding as planned and whether any changes are needed. When the interim results indicate that
                                                                                   20 the tested treatment has a significant effect on health or safety, either negative or positive, ethical
                                                                                      guidelines dictate that the study should be halted. Thus, if the interim results indicate that the tested
                                                                                   21 treatment was significantly more likely to result in death than the control group, the study would be
                                                                                      halted and the treatment no longer given to the “test” group. Likewise, if the interim result indicated
                                                                                   22 that the tested treatment was literally life-saving, the study would be halted and the treatment would

                                                                                   23 be made available to the “control” group. In those circumstances, withholding the treatment from
                                                                                      the “control” group would be unethical.
                                                                                   24 3 The Journal of the American Medical Association (JAMA) is widely regarded as one of the most

                                                                                   25 prestigious medical journals in the United States and the world.
                                                                                      4
                                                                                        See Stupp, et al., “MAINTENANCE THERAPY WITH TUMOR-TREATING FIELDS PLUS TEMOZOLOMIDE
                                                                                   26 VS. TEMOZOLOMIDE ALONE FOR GLIOBLASTOMA: A RANDOMIZED CLINICAL TRIAL”, JAMA, Vol.

                                                                                   27 314, No. 23, pgs. 2535-43 (December 15, 2015); Stupp, et al., “EFFECT OF TUMOR TREATING FIELDS
                                                                                      PLUS MAINTENANCE TEMOZOLOMIDE VS. MAINTENANCE TEMOZOLOMIDE ALONE ON SURVIVAL IN
                                                                                   28 PATIENTS WITH GLIOBLASTOMA”, JAMA, Vol. 318, No. 23, pgs. 2306-2316 (December 19, 2017).
                                                                                                                                       -5–
                                                                                                                                  COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 6 of 10 Page ID #:6



                                                                                    1        17.    The sole supplier of the equipment that delivers TTFT is Novocure, Inc.
                                                                                    2 which manufactures the Optune system. The Optune system is rented on a monthly

                                                                                    3 basis. Thus, after a patient is prescribed the Optune system, she will have monthly

                                                                                    4 claims for Medicare coverage. Sadly, there is no known cure for GBM and patients

                                                                                    5 prescribed TTFT treatment will have to continue that treatment for the rest of their

                                                                                    6 hopefully extended lives.

                                                                                    7        B. The Medicare Appeals Process
                                                                                    8        18.    Claims submitted by beneficiaries enrolled in Original Medicare are
                                                                                    9 subject to a five (5) level appeal process, that can (and typically does) take more than a

                                                                                   10 year. At the first stage, a beneficiary submits a claim. If the claim is denied, the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 beneficiary can request “redetermination.” If the claim is still denied, the beneficiary

                                                                                   12 can request “reconsideration.” If the claim is still denied, the beneficiary can appeal to
REED SMITH LLP




                                                                                   13 an Administrative Law Judge (ALJ). If the ALJ denies the claim, the beneficiary can

                                                                                   14 appeal to the Medicare Appeals Council (MAC). Finally, if the claim is still denied, the

                                                                                   15 beneficiary can file suit in district court.

                                                                                   16        C. Facts Specific to Ms. Pehoviack
                                                                                   17        19.    Ms. Pehoviack is a 70-year old retired nurse who was diagnosed with GBM
                                                                                   18 in March 2017.

                                                                                   19        20.    Ms. Pehoviack has been diagnosed with a GBM and, after other treatment,
                                                                                   20 has been prescribed TTFT.

                                                                                   21        21.    Ms. Pehoviack has previously received multiple favorable decisions from
                                                                                   22 ALJs determining that TTFT was medically reasonable and necessary for her and a

                                                                                   23 covered benefit. See ALJ Appeal Nos. 1-7824751206 (covering September-November

                                                                                   24 2017); 1-7905397060 (covering December 2017-March 2018); 1-8651277386

                                                                                   25 (covering November 2018-January 2019); 1-8754946128 (covering February-April

                                                                                   26 2019). The Secretary did not appeal any of those decisions and they have become final.

                                                                                   27

                                                                                   28
                                                                                                                                 -6–
                                                                                                                              COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 7 of 10 Page ID #:7



                                                                                    1        22.    For reasons that will become clear, of particular note is ALJ Appeal No.
                                                                                    2 1-8754946128 (covering February-April 2019) issued by ALJ Ryan Glaze on

                                                                                    3 September 20, 2019, again, finding that TTFT was medically reasonable and necessary

                                                                                    4 for Ms. Pehoviack and a covered benefit. The Secretary did not appeal Judge Glaze’s

                                                                                    5 decision and it has become final.

                                                                                    6        23.    Also, on September 20, 2019, ALJ Glaze issued a decision in ALJ Appeal
                                                                                    7 No. 1-8651276602 (covering July-October 2018), again, finding that TTFT was

                                                                                    8 medically reasonable and necessary for Ms. Pehoviack and a covered benefit.

                                                                                    9        24.    Through CMS, the Secretary appealed the decision in ‘602 (but not ‘128
                                                                                   10 issued the same day). On February 18, 2020, the Medicare Appeals Council issued a
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 decision reversing ALJ Glaze and finding that (contrary to all the prior decisions) TTFT

                                                                                   12 is not a Medicare covered benefit because it is not “medically reasonable and
REED SMITH LLP




                                                                                   13 necessary.”

                                                                                   14        25.    Ms. Pehoviack timely filed this suit within 60 days.
                                                                                   15        26.    Accordingly, Ms. Pehoviack is entitled to judicial review.
                                                                                   16                                 CAUSES OF ACTION
                                                                                   17
                                                                                                                             Count I
                                                                                   18                             Violation of 42 U.S.C. § 405(g)
                                                                                   19
                                                                                                                         (Contrary to Law)

                                                                                   20        27.    Plaintiff hereby incorporates Paragraphs 1-26 as though set forth in full
                                                                                   21 herein.

                                                                                   22        28.    Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s
                                                                                   23 Decision as contrary to law, as arbitrary and capricious, an abuse of discretion, and

                                                                                   24 unsupported by the evidence, and issue an order finding that Plaintiff’s claims are

                                                                                   25 covered and direct the Secretary to make appropriate payment for the claims that are

                                                                                   26 the subject of this case.

                                                                                   27
                                                                                        //
                                                                                   28
                                                                                                                               -7–
                                                                                                                            COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 8 of 10 Page ID #:8



                                                                                    1                                        COUNT II
                                                                                    2                               Violation of 5 U.S.C. § 706(1)
                                                                                                            (Unlawfully Withheld or Unreasonably Delayed)
                                                                                    3

                                                                                    4
                                                                                              29.     Plaintiff hereby incorporates Paragraphs 1-28 as though set forth in full

                                                                                    5
                                                                                        herein.

                                                                                    6
                                                                                              30.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s

                                                                                    7
                                                                                        Decision as unlawfully withheld or unreasonably delayed and unsupported by the

                                                                                    8
                                                                                        evidence, and issue an order finding that Plaintiff’s claims are covered and direct the

                                                                                    9
                                                                                        Secretary to make appropriate payment for the claims that are the subject of this case.

                                                                                   10                                       COUNT III
                                                                                                                  Violation of 5 U.S.C § 706(2)(A)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                            (Arbitrary and Capricious, Abuse of Discretion, Not in Accordance with Law)
                                                                                   12
REED SMITH LLP




                                                                                   13         31.     Plaintiff hereby incorporates Paragraphs 1-30 as though set forth in full
                                                                                   14 herein.

                                                                                   15         32.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s
                                                                                   16 Decision as arbitrary and capricious, an abuse of discretion, and otherwise not in

                                                                                   17 accordance with the law, and issue an order finding that Plaintiff’s claims are covered

                                                                                   18 and direct the Secretary to make appropriate payment for the claims that are the subject

                                                                                   19 of this case.

                                                                                   20                                         COUNT IV
                                                                                   21                             Violation of 5 U.S.C § 706(2)(C)
                                                                                                           (In Excess of Statutory Jurisdiction, Authority, or
                                                                                   22                           Limitations or Short of Statutory Right)
                                                                                   23         33.     Plaintiff hereby incorporates Paragraphs 1-32 as though set forth in full
                                                                                   24 herein.

                                                                                   25         34.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s
                                                                                   26 Decision as in excess of the Secretary’s authority and limitations and short of Plaintiff’s

                                                                                   27 statutory rights and issue an order finding that Plaintiff’s claims are covered and direct

                                                                                   28
                                                                                                                                 -8–
                                                                                                                              COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 9 of 10 Page ID #:9



                                                                                    1 the Secretary to make appropriate payment for the claims that are the subject of this

                                                                                    2 case.

                                                                                    3                                          COUNT V
                                                                                    4                               Violation of 5 U.S.C § 706(2)(D)
                                                                                                           (Without Observance of Procedure Required by Law)
                                                                                    5

                                                                                    6         35.    Plaintiff hereby incorporates Paragraphs 1-34 as though set forth in full
                                                                                    7 herein.

                                                                                    8         36.    Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s
                                                                                    9 Decision as done without observance of the procedure required by law and issue an

                                                                                   10 order finding that Plaintiff’s claims are covered and direct the Secretary to make

                                                                                   11 appropriate payment for the claims that are the subject of this case.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12                                        COUNT VI
REED SMITH LLP




                                                                                   13                              Violation of 5 U.S.C § 706(2)(E)
                                                                                                                (Not Supported by Substantial Evidence)
                                                                                   14

                                                                                   15         37.    Plaintiff hereby incorporates Paragraphs 1-36 as though set forth in full

                                                                                   16 herein.

                                                                                   17         38.    Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s

                                                                                   18 Decision as not supported by substantial evidence and issue an order finding that

                                                                                   19 Plaintiff’s claims are covered and direct the Secretary to make appropriate payment for

                                                                                   20 the claims that are the subject of this case.

                                                                                   21

                                                                                   22
                                                                                                                       VI. PRAYER FOR RELIEF

                                                                                   23
                                                                                              WHEREFORE, Plaintiff asks that this Court:

                                                                                   24
                                                                                              A.     Enter an order:

                                                                                   25
                                                                                                     (1)     finding that the Secretary is collaterally estopped from relitigating

                                                                                   26
                                                                                        whether TTFT treatment for Plaintiff is a covered benefit;

                                                                                   27
                                                                                                     (2)     finding that, in light of the prior decisions granting coverage, the

                                                                                   28
                                                                                        denials at issue in this case are arbitrary and capricious;
                                                                                                                                  -9–
                                                                                                                               COMPLAINT
                                                                                   Case 8:20-cv-00661-DOC-KES Document 1 Filed 04/03/20 Page 10 of 10 Page ID #:10



                                                                                     1              (3)   finding that TTFT is medically reasonable and necessary for the
                                                                                     2 Plaintiff and a covered Medicare benefit;

                                                                                     3              (4)   directing the Secretary to cover the claims at issue in this case;
                                                                                     4       B.     Award attorneys’ fees and costs to Plaintiff as permitted by law; and
                                                                                     5       C.     Provide such further and other relief as this Court deems appropriate.
                                                                                     6

                                                                                     7 Dated: April 3, 2020                          Respectfully submitted,
                                                                                     8

                                                                                     9                                               REED SMITH LLP
                                                                                    10
                                                                                                                                     _/s/ Farah Tabibkhoei____
                 A limited liability partnership formed in the State of Delaware




                                                                                    11                                                 Farah Tabibkhoei
                                                                                    12
                                                                                                                                           and
REED SMITH LLP




                                                                                    13
                                                                                                                                     James C. Pistorino
                                                                                    14
                                                                                                                                     PARRISH LAW OFFICES
                                                                                    15                                               224 Lexington Dr.
                                                                                                                                     Menlo Park, CA 94025-2910
                                                                                    16
                                                                                                                                     Telephone: (650) 400-0043
                                                                                    17

                                                                                    18
                                                                                                                                     Attorneys for Plaintiff Linda Pehoviack
                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                              - 10 –
                                                                                                                            COMPLAINT
